NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



JAN CARLO VALERO,                  )
DOC #Y38307,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D18-914
                                   )
STATE OF FLORIDA,                  )                  Traveling with: 2D18-912 &
                                   )                                  2D18-915
           Appellee.               )
___________________________________)

Opinion filed July 10, 2019.

Appeal from the Circuit Court for Lee
County; Bruce E. Kyle, Judge.

Howard L. Dimmig, II, Public Defender,
and Richard Sanders, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Jeffrey H. Siegal,
Assistant Attorney General, Tampa, for
Appellee.



SILBERMAN, Judge.

              Jan Carlo Valero seeks review of an order revoking his probation based

on a finding that he committed the new law violation of driving on a suspended license

as a habitual traffic offender. He argues that the trial court erred in denying his motion
to suppress because the deputy who stopped his vehicle did not have a reasonable

suspicion of criminal activity. For the reasons set forth in the appeal of Valero's

conviction for driving on a suspended license as a habitual traffic offender, see Valero v.

State, No. 2D18-912 (Fla. 2d DCA July 10, 2019), we affirm.

              Affirmed.



LUCAS and SALARIO, JJ., Concur.




                                            -2-